NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMAURY LUIS CARRERA,                            No.    15-72479

                Petitioner,                     Agency No. A206-406-407

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Amaury Luis Carrera, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755
F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Carrera failed

to establish past harm in Mexico that rose to the level of persecution. See Lim v.

INS, 224 F.3d 929, 936 (9th Cir. 2000) (persecution is an “extreme concept” that

includes the “infliction of suffering or harm”); see also INS. v. Elias-Zacarias, 502
U.S. 478, 481 n.1 (1992) (“To reverse the BIA finding we must find that the

evidence not only supports that conclusion, but compels it[.]”). Substantial

evidence also supports the agency’s determination that Carrera failed to establish

that the harm he fears in Mexico would be on account of a protected ground. See

Elias-Zacarias, 502 U.S. at 483 (an applicant “must provide some evidence of

[motive], direct or circumstantial”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”).

                                          2                                      15-72479
      In addition, the agency did not err in finding that Carrera’s proposed social

group of was not cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir.

2016) (in order to demonstrate membership in a particular group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question.’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec.

227, 237 (BIA 2014))); see also Ramirez-Munoz v. Holder, 816 F.3d 1226, 1229

(9th Cir. 2016) (concluding “imputed wealthy Americans” returning to Mexico did

not constitute a particular social group); Arteaga v. Mukasey, 511 F.3d 940, 945

(9th Cir. 2007) (holding that a “[t]attooed gang member” does not qualify as a

member of a particular social group).

      Thus, Carrera’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Carrera failed to show it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record Carrera’s contention that the agency




                                          3                                     15-72479
did not conduct a proper analysis of his claims.

      PETITION FOR REVIEW DENIED.




                                         4         15-72479